     Case 2:16-cv-03002-JAM-DMC Document 66 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN WESLEY WILLIAMS,                             No. 2:16-CV-3002-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    RILEY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On March 9, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
     Case 2:16-cv-03002-JAM-DMC Document 66 Filed 06/23/20 Page 2 of 2

 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed March 9, 2020, are adopted in
 3   full;
 4               2.    Defendants’ motion for summary judgement (ECF No. 45) is granted in
 5   full; and
 6               3.    The Clerk of the Court is directed to enter judgment and close this file.
 7
     DATED: June 22, 2020
 8
                                              /s/ John A. Mendez____________              _____
 9

10                                            UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
